DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by O’Mahony et al. (“Electronic Payment Systems”).
Regarding claims 2, 9 and 16, O’Mahony discloses a data computer system (i.e., Payment Gateway/Acquirer) (Fig. 4.26, page 103) and corresponding method and computer product, the data computer system comprising: 
	one or more processors (inherent feature of a computing device); 
	a network interface device (Fig. 4.26); and 

		receiving encrypted data corresponding to an electronic transaction between a user of a client device and a second entity that is not a controlling entity of the data computer system (i.e., Acquirer receives, from Merchant device, AuthReq (Authorization Request) message including encrypted PI (Payment Instruction)) (Section 4.9.5 - Authorization, page 113-114; Figures 4.37 and 4.38), wherein the electronic transaction is initiated by the client device (Section 4.9.3 – Payment Initialization; Figure 4.30) , and wherein the encrypted data is encrypted by the client device using a public key corresponding to the data computer system (i.e., Payment Instruction is encrypted by the Cardholder device using the public key of the Acquirer) (page 109, first paragraph; Section 4.9.4.3 – Payment Instructions, page 111; Figure 4.32 and 4.34); 
		accessing a private key that is paired to the public key corresponding to the data computer system (i.e., Acquirer decrypts the message parts of the AuthReq message, and checks for consistency between the purchase details sent by the Merchant and those in the PI) (page 114, 3rd paragraph), wherein the private key is one of a plurality of private keys stored in an electronic storage system accessible to the data computer system (i.e., Acquirer has at least two different pairs of keys, one encrypting and decrypting data and the other for generating and verifying signatures) (the paragraph spanning pages 104-105; Figure 4.39 shows that the Acquirer signs the 
		decrypting the encrypted data using the private key to obtain decrypted data corresponding to the electronic transaction (i.e., Acquirer decrypts the message parts of the AuthReq message, and checks for consistency between the purchase details sent by the Merchant and those in the PI) (page 114, 3rd paragraph); and 
		providing, via the network interface device, a processing result for the electronic transaction, wherein the processing result is based on at least a portion of the decrypted data (i.e., the Acquirer then requests authorization from the Issuer, receives authorization result for the purchase from the Issuer, and returns an AuthRes (Authorization Response) message to the Merchant. The AuthRes includes information such as authorized amount, authorization code, capture code, Capture Token, etc.) (page 114; Figures 4.38 and 4.39).
Regarding claims 3, 13 and 17, O’Mahony further discloses storing a data package including the processing result in the electronic storage system (Figure 4.39).
Regarding claims 4 and 18, O’Mahony further discloses providing the processing result includes transmitting the processing result, via the network interface device, to an entity computer system that is separate from the data computer system (i.e., the Acquirer receives authorization result for the purchase from the Issuer, and return an AuthRes (Authorization Response) message to the Merchant. The AuthRes includes information such as authorized amount, authorization code, Capture Token, etc.) (page 114; Figures 4.38 and 4.39).
Regarding claims 5 and 19, O’Mahony further discloses receiving a notification regarding success or failure of the electronic transaction from an entity system in response to the processing result; and transmitting the notification to the client device (Section 4.9.4.5 – Processing PReq, page 112-113; Figure 4.36).
Regarding claim 6, O’Mahony further discloses that the encrypted data is received via a web interface of the data computer system (Figure 4.47).
Regarding claims 7, 12 and 21, O’Mahony further discloses that the processing result indicates an identity of at least one of the user or the second entity (inherent, card data such as card number associated with a user).
Regarding claims 8, 15 and 20, O’Mahony further discloses that the encrypted data is received via an application program interface (API) that has at least one parameter for specifying one or more encryption keys in an API call (i.e., APIs are available for SET implementation) (Section 4.9.8 – Developing SET applications, pages 120-121).
Regarding claim 10, O’Mahony further discloses that the electronic transaction is a credit card transaction, and wherein providing the processing result comprises transmitting the processing result to an entity system configured to provide an approval or a denial for the credit card transaction (i.e., the Acquirer receives authorization result for the purchase from the Card Issuer, and return an AuthRes (Authorization Response) message to the Merchant. The AuthRes includes information such as authorized amount, authorization code, capture code, Capture Token, etc.) (page 114; Figures 4.38 and 4.39).
Regarding claim 11, O’Mahony further discloses receiving, from the entity system, a transaction result indicating whether the credit card transaction is approved or denied; and transmitting the transaction result to the client device (Section 4.9.4.5 – Processing PReq, page 112-113; Figure 4.36).
Regarding claim 14, O’Mahony further discloses that the decrypted information includes one or more of a name or a geographic location corresponding to the user (Figure 4.37).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 8,631,229. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of Patent ’229 contain every element of claim 9 of the instant application and as such anticipate claim 9 of the instant application.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 12 of U.S. Patent No. 9,391,963. Although the claims at issue are not identical, they are not patentably distinct from each other claims 4 and 12 of Patent ’963 contain every element of claims 1 and 9 of the instant application and as such anticipate claims 1 and 9 of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432